ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments in the 02/22/2022 after final submission with respect to claims 1-16 and 18-21 have been considered but the scope and content of the amendments do not place the application in condition for allowance.  
Applicant’s arguments directed toward claim 21 and such limitations as 
a control unit electrically coupled to the current detection unit to collect a current signal detected by the current detection unit, and configured to stop outputting a conversion signal for controlling the power conversion unit to work when the current signal collected by the control unit is greater than a preset threshold.  (Response, page 10, lines 16-21)
are not persuasive in view of Kawano as applied in the 12/27/2021 rejections.  
In these rejections, for the mapping of the claim 21 element "to establish the electrical coupling between the power-supply unit and the first interface," Kawano is cited as disclosing "the control unit 37 controls the current flowing during charging/discharging of the battery cell 10 by controlling the gate voltages of the charge control transistor 12 and the discharge control transistor 14"  (¶ [0041]).  Kawano further discloses the current measurement unit 23 provides a current measurement signal to the control unit 37, where "[t]he current measurement circuit may be, for example, either a current integration circuit or an overcurrent detection circuit"  (¶ [0031]).  In regard to the claimed power conversion unit, in Kawano, "[t]he boost circuit 31 [interpreted as a power conversion unit] generates a predetermined voltage under the control of the control unit 37" and supplies that voltage to the control transistors (¶ [0038]).  
Within reasonable interpretation of these disclosures, the overcurrent detection operation of the current measurement circuit provides the corresponding current measurement signal to the control unit 37, wherein being in control of both charging and discharging operations the control unit controls the voltage provided by the boost circuit to control transistors 12 and 14 in an overcurrent mode.  Therefore, Kawano discloses the above Applicant cited limitations.  These limitations were not required in the remaining independent claims, namely claims 1 and 12, and do not correspond to their 12/27/2021 rejections.  Therefore, the application is not considered to be in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DM/Examiner, Art Unit 2842